208 Ga. App. 736 (1993)
431 S.E.2d 730
METROPOLITAN ATLANTA RAPID TRANSIT AUTHORITY
v.
HARRINGTON, GEORGE & DUNN, P.C.
A93A0338.
Court of Appeals of Georgia.
Decided May 26, 1993.
George E. Powell, Jr., Bruce L. Bromberg, for appellant.
Shapiro, Fussell, Wedge & Smotherman, Michael P. Davis, Webb, Carlock, Copeland, Semler & Stair, Kent T. Stair, Lisa M. Smith, Gregory H. Wheeler, for appellee.
McMURRAY, Presiding Judge.
Harrington, George & Dunn, P.C., ("HGD") brought suit against the Metropolitan Atlanta Rapid Transit Authority ("MARTA") seeking damages for tortious interference with business relations. MARTA answered the complaint and moved for summary judgment. In addition, MARTA moved to disqualify HGD's counsel. The trial court denied MARTA's motion for summary judgment, granted its motion to disqualify counsel, and certified each ruling for immediate review. Each party filed an application for an interlocutory appeal. This court denied MARTA's application and granted HGD's application. HGD filed a notice of appeal and MARTA filed a notice of cross-appeal. HGD subsequently withdrew its appeal and moved to dismiss MARTA's cross-appeal, asserting we are without jurisdiction to entertain it. Held:
1. "Pursuant to OCGA § 5-6-48 (e), dismissal of the appeal does not affect the validity of a cross-appeal. It is only when the appeal is dismissed for lack of jurisdiction that a cross-appeal which does not have an independent ground for jurisdiction must also be dismissed. See Jones Roofing &c. Co. v. Roberts, 179 Ga. App. 169 (345 SE2d 683) (1986). Unlike the jurisdictional posture in Jones, this court was vested with jurisdiction of the appeal and the saving provision of OCGA § 5-6-48 (e) preserves defendant's right to proceed with the *737 issues raised in the cross-appeal even though the [plaintiff has] voluntarily withdrawn the issues [it] raised on appeal. The holding in Jones does not apply to this case and defendant's cross-appeal should not be dismissed." First Union Nat. Bank of Ga. v. Floyd, 198 Ga. App. 99, 100 (1) (400 SE2d 393).
2. The trial court did not err in denying MARTA's motion for summary judgment.
Judgment affirmed. Beasley, P. J., and Cooper, J., concur.